UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF NEW YORK

 

X
BLACK LOVE RESISTS IN THE RUST, et al.,
Plaintijj"s,
Case No. l:lS-cv-7l9
._ VS _
CITY OF BUFFALO, N.Y., et al.,
Defena’ants.
X

 

JOINT PROPOSED DISCOVERY PLAN

Pursuant to this Couit’s Order of August 21, 2018, the parties jointly propose the

following discovery plan:

l.

The deadline for complying With the mandatory disclosure requirements found in
Rule 26(a)(l) of the Federal Rules of Civil Procedure is November 8, 2018.

The deadline for filing motions to amend the pleadings or add parties is May 14,
2019.

The deadline for completion of fact discovery is June 14, 2019.

The deadline for completion of all expert discovery is September 13, 2019. Initial
reports shall be filed by July 12, 2019. Rebuttal reports shall be filed by August 13,
2019. All expert depositions shall be completed by September 13, 2019.

The deadline for filing motions to compel discovery is June 14, 2019.

The deadline f`or filing dispositive motions is October 9, 2019.

The parties believe that modification of the numerical limits on depositions in Rule
30 may be necessary as the parties progress through the fact discovery phase of this

litigation Should such modification become necessary, the parties Will endeavor to

reach agreement as to an appropriate number of depositions available to plaintiffs and
defendants and submit that agreed-upon number to the Court for approval. At this
time, the parties do not seek changes to the discovery limitations set forth in Rules 33
and 34.

8. The parties intend to enter into a protective order covering the confidential, personal
information of individual plaintiffs and defendants The parties are conferring about
the contents and intend to file a proposed protective order by the time of the Case
Management Conference, currently scheduled for October 9, 2018.

9. The parties are conferring regarding Plaintiffs’ proposal to enter into a discovery
stipulation that Would govern the preservation and discovery of electronically stored
information and the form in Which such information will be produced The parties
expect that the discovery stipulation Would also cover agreements concerning
assertions of attorney-client privilege or Worl<-product protection after information is
produced The parties Will make every effort to resolve these issues by the time of the
Case Management Conference.

lO. The parties agree to mediation as set forth in the ADR Plan applicable in this District.

ll. The parties estimate that they Will need four Weel<s for trial. Defendant Will not agree
to Waive trial by jury at this time.

Dated: Septernber 19, 2019

 

 

 

Colmsel for Plaintiffs: Colmsel for Defendants:
/S/ Claudia Wilner TIMOTHY A. BALL, ESQ.
Marc Cohan Corporation Counsel
Claudia Wilner

Travis W. England _/s/Robert E. Ouz`nn
Britney Wilson By: Robert E. Quinn

NATIONAL CENTER FOR LAW Assistant Corporation Counsel

AND ECONOMIC ]USTICE
275 Seventh Avenue, Suite 1506
NeW York, NY 10001
212-633-6967

cohan@nclej .org

Wilner@nclej .org
england@nclej.org

Wilson@nclej .org

 

Joseph Keleman

Keisha Williams

WESTERN NEW YORK LAW CENTER
Main Seneca Building

237 Main Street, Suite 1130

Buffalo, NY 14203

Tel: (716) 828-8415

Fax: (716) 270-4005
jkeleman@Wnylc.corn
kwilliams@vvnylc.com

 

Baher Azmy

Darius Charney

Anj ana Malhotra (cooperating counsel)
CENTER FOR CONSTITUTIONAL
RIGHTS

666 Broadway, 7th Floor

NeW Yorl<, NY 10012

212-614-6439
BAzmy@ccrjustice.org
DCharney@ccrjustice.org

anj ana.malhotra@gmail.com

236 owe QE\~>

f 4

 

65 Niagara Square, 11th Floor
Buffalo, NY 14202
716-851-4326
rquinn@city-buffalo.com

 

 

timinng ‘wss, "K>\s+va<,r- ;JLA§,L_
\/\Jv\.x`»i<_¢)\ S-lc`-l€s `\`>`\st~vi<;a~ stw/X-

